Citation Nr: 0514629	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  91-35 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for general weakness.

6.  Entitlement to service connection for residuals of 
malaria.

7.  Entitlement to service connection for a kidney 
disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had recognized guerilla service from May 1943 to 
May 1945.

The original claims folder was determined to be missing in 
1994, and the current claims folder was reconstructed from 
the available United States and Philippine service department 
records, medical records from the identified health care 
providers, and copies of VA correspondence and decisions.  
According to the reconstructed claims folder, as noted in a 
supplemental statement of the case, the RO received the 
veteran's duplicate application (VA Form 21-526) in June 1990 
claiming service connection for the disabilities noted above.  
A subsequent Board remand dated in October 1991 shows that at 
least some of the issues on appeal were the subjects of a 
final rating decision in August 1979.  In this regard, in 
August 1979, the RO denied claims for service connection for 
hypertension with anemia and neuritis, and for malaria.  In 
the October 1991 remand, the Board remanded the issue of 
entitlement to service connection for hypertension with 
anemia and neuritis to the RO for further development.  All 
of the issues on appeal were before the Board in February 
1994 and June 2003, at which times the case was remanded for 
further evidentiary and/or procedural development.  Although 
the issue of entitlement to service connection for 
hypertension with anemia also included neuritis, the RO 
granted service connection for neuritis with limitation of 
motion as a residual of a gunshot wound to the left buttock 
in a July 2003 rating decision.  Therefore, this issue is no 
longer in appellate status.

The veteran testified at a hearing at the RO before a Hearing 
Officer in April 1993.

In May 2005, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran's hypertension, anemia and osteoarthritis 
were not diagnosed until many years after service, and the 
weight of medical evidence militates against a nexus between 
these current disabilities and the veteran's recognized 
period of service.

2.  The veteran does not currently have disabilities 
manifested by dizziness and generalized weakness that are 
attributable to his recognized period of service.

3.  The veteran does not currently have residuals of malaria 
or a kidney disability.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated during 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Hypertension was not incurred in or aggravated during 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  Anemia was not incurred in or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  A disability manifested by dizziness was not incurred in 
or aggravated during military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  A disability manifested by generalized weakness was not 
incurred in or aggravated during military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

6.  Residuals of malaria were not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

7.  A kidney disability was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the appeal stems from a decision that preceded the enactment 
of the VCAA.  Thereafter, the RO did furnish VCAA notice to 
the veteran regarding the issues on appeal in July 2003.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2003 letter and an earlier letter in 
October 1992, as well as the statement of the case and 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board also notes that the July 
2003 letter implicitly notified the claimant of the need to 
submit any pertinent evidence in his possession.  In this 
regard, the claimant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the claimant must 
also furnish any pertinent evidence that he may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In view of the veteran's missing claims file, VA has a 
heightened duty to assist the veteran in developing the facts 
pertinent to his claim.  In this regard, the Board finds that 
all necessary assistance has been provided to the appellant.  
As previously noted, attempts have been made to reconstruct 
the veteran's claims file from the available United States 
and Philippine service department records, medical records 
from the identified health care providers, and copies of VA 
correspondence and decisions.  In addition, the appellant was 
afforded VA examinations during the appeal period and was 
provided with the opportunity to attend a hearing.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's original claims file is missing and has been 
reconstructed, his service medical records are not available 
for review.  

Private medical records dated in February 1991 show that the 
veteran was treated for tendonitis of the long head of 
biceps, right.  

On file is a VA outpatient record dated in October 1992 
showing that the veteran had been treated at that facility 
from January 1990 to October 1992, and diagnosed as having 
hypertension.

During a hearing at the RO in April 1993, the veteran 
testified that his malaria, which he developed in service, 
caused his hypertension with anemia.  He also asserted that 
his malaria did not presently affect him much, and he had two 
"chilling" episodes in four months.  He acknowledged 
knowing he had hypertension for about 10 years, and said he 
has experienced dizziness and weakness ever since his release 
as a prisoner of war (POW) in 1942.  He stated that he has 
had arthritis ever since his release from recognized guerilla 
service.  With respect to his claimed kidney and urinary 
problems, the veteran said that his urinary problems began 
prior to his seven year service with the Philippine Navy 
(from December 1945 to August 1952), but he did not report 
them or get treatment for them until his service in the Navy.  
He attributed his kidney problems to the torture he endured 
as a POW.

On file is an April 1994 report from La Merced Medical Clinic 
stating that the veteran had been under the care of Edgar V. 
Penez, M.D., since February 1993.  In this report, Dr. Penez 
reports that the veteran had a history of hypertension for 
the past 10 years and had been placed on medication for this.  
He also said that veteran had been seen a number of times for 
treatment of commonly acquired infections such as upper 
respiratory tract infection, colds, acute gastritis, sore 
throat, headaches and sinusitis, general body malaise and 
joint pain in various joints.  He added that the veteran had 
been treated for left heel pain and left shoulder pain that 
began sometime in 1993, and that special radiological studies 
revealed osteoarthritis of the left foot.

An October 1994 private treatment record from the Sixth 
Street Medical Center contains diagnoses of hypertension, 
anemia, and arthritis.

In August 1996, the service department verified that the 
veteran had recognized guerilla service from May 1943 to May 
1945, and no prisoner of war (POW) status.

In September 1996, the veteran again filed a claim for 
service connection for hypertension, dizziness and arthritis.

During a fee basis examination in May 2000, the veteran said 
that he was presently suffering from the torture he endured 
at the hands of the Japanese.  He said he was diagnosed as 
having anemia in 1943 and took medication for this until 
1970.  He denied ever having a blood transfusion.  He said he 
had been suffering from rheumatoid arthritis since 1945.  He 
also reported generalized weakness and dizziness.  He said he 
began to urinate frequently in 1998 and he was told after 
having an ultrasound of the kidneys that he had a cyst of the 
left renal parenchyma.  After reviewing the veteran's medical 
records and examining him, the examiner diagnosed the veteran 
as having no diagnosis in regard to a kidney condition since 
the records regarding the kidney ultrasound were not 
available.  He also diagnosed the veteran as having malaria, 
in remission, hypertension that was poorly controlled with 
current therapy, mild anemia, no diagnoses in regard to 
rheumatoid arthritis as the current examination revealed no 
evidence of synovial thickening, and osteoarthritis, right 
hand.  The examiner also said that the veteran had no 
diagnosis in regard to generalized weakness and dizziness, as 
the neurological examination was nonfocal.  In addition, he 
diagnosed the veteran as having hypertensive heart disease.

Private hospital records in August 2000 show that the veteran 
was admitted for uncontrolled hypertension and unstable 
angina.  The veteran complained of increased blood pressure 
for one week and a history of dizziness and chest discomfort.  

In a letter dated in February 2001, Oilicarpio F. Enriquez, 
M.D., certified that the veteran was his patient and that his 
diagnoses included hypertension, degenerative joint disease, 
and anemia.  He said he believed that these conditions were 
related to his WWII traumatic experience.

Private treatment records from the Sixth Street Medical 
Center are dated from 2000 to 2003 and reflect assessments of 
hypertension, anemia, arthritis and malaria.

In February 2003, the veteran underwent a comprehensive VA 
examination wherein the examiner noted that he had thoroughly 
reviewed the veteran's claims file "page by page."  The 
examiner relayed the veteran's report of having hypertension 
since 1950, "in spite of the fact that the record repeatedly 
states that he first developed hypertension sometime around 
1980 or so."  He was noted to be vague when asked to 
describe his kidney condition other than to report frequent 
urination.  He reported chronic weakness since WW II, as well 
as urinary hesitancy and slow stream.  The veteran said he 
believed his had possible urinary tract infections, but the 
examiner found no evidence of this in the veteran's claims 
file.  The veteran denied ever being hospitalized for urinary 
tract disease or urinary tract malignancies.  He said he 
first got malaria in 1942 when he was interned by the 
Japanese and was given Atabrine (quinine) for multiple 
treatments.  His last reported attack was in 1950, and he 
denied any current malarial symptoms.  The veteran's 
diagnoses included moderate hypertension, unrelated to World 
War II experience, mild anemia of unknown etiology with no 
evidence for military experience as a causative factor, no 
evidence of malaria at the present time, benign prostatic 
hypertrophy with likely secondary urinary retention leading 
to hesitancy, slow stream, frequency-nonservice related, no 
evidence of kidney disability, osteoarthritis of the hands, 
without significant disability, unrelated to World War II 
experience.  The examiner remarked that there was no evidence 
of malaria at the present time and no evidence that malaria 
caused any of the claimed dizziness and general weakness, 
which was far more likely to be a result of hypertension.  He 
also stated that there was no evidence of kidney disease and 
that it was as likely as not that the reason for the urinary 
frequency was mild diabetes mellitus, and enlarged prostate.  
He said this was apparently untreated medically, but could 
easily be diet controlled.    The examiner added that there 
was no evidence presented by the veteran or from the record 
or from examination that points to any history of kidney 
disease other than anecdotal.

In a statement dated in June 2003, Dr. Enriquez said that the 
veteran was complaining of dizziness and noted that the 
veteran was starved during the war and exposed to the 
elements.  He said the veteran also suffered malaria and his 
recent complaints were of worsening hip pain and more 
dizziness.  Dr. Enriquez also noted generalized weakness and 
said that the veteran was always limping and did better with 
a cane.

In a September 2003 addendum report, a VA examiner provided 
further comment on the veteran's claimed service-connected 
kidney disability after reviewing the veteran's claims file.  
He stated again that the only complaint remotely related to a 
kidney condition was the complaint of frequent urination and 
that the most likely explanation was the veteran's noted 
diabetes condition.  With respect to the veteran's report of 
having left kidney parenchymal cysts based on ultrasound in 
the past, the examiner said that the most likely 
"diagnosis" for this would be simple or solitary kidney 
cyst.  He said that assuming this was the disability in 
question, the etiology was unknown and it was certainly 
unlikely to be related to any of the known POW presumptive 
conditions or to POW conditions in general.  He also remarked 
that there was no disability associated with this finding.

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, 
where the Board is presented with conflicting medical 
evidence, it is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In this regard, the Board notes 
that Federal Circuit and the Court have both specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  Instead, in Guerrieri, the Court 
offered guidance on the assessment of the probative value of 
medical opinion evidence.  The Court instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.

A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Arthritis, Hypertension, Anemia 

The medical evidence in this case is clear in showing that 
the veteran currently has osteoarthritis, hypertension and 
anemia.  As to the date of onset of these disabilities, the 
evidence is not entirely consistent, but it is consistent in 
showing that they were initially diagnosed more than a year 
after the veteran's period of recognized service.  In regard 
to hypertension, Dr. Penez stated in a 1994 report that the 
veteran had a history of hypertension for 10 years, which is 
consistent with the veteran's April 1993 hearing testimony in 
which he also testified having hypertension for about 10 
years.  However, the veteran later reported during the 
February 2003 VA examination that he has had hypertension 
since 1950.  In any event, the evidence clearly shows that 
the veteran's hypertension was diagnosed many years after 
service.  In regard to anemia, the veteran attributes his 
anemia to his hypertension.  The first documented diagnosis 
of this disability is dated many years after service, as 
reflected on medical records from the Sixth Street Medical 
Clinic dated from 1994 to 2003, the fee basis examination 
report in May 2000, and the VA examination report in February 
2003.

As to the veteran's claim for arthritis, the evidence 
similarly shows that this was diagnosed many years after the 
veteran's recognized period of service, though the exact date 
of onset is not clear.  In this regard, Dr. Penez noted in 
the 1994 report that he had been treating the veteran since 
February 1993 and that since that time the veteran had 
complained of having joint pain in various joints.  
Specifically, he said the veteran complained of left heel 
pain and left shoulder pain sometime in 1993, and was found 
by x-ray to have osteoarthritis of the left foot.  An October 
1994 treatment record from Sixth Street Medical Clinic 
reflects a diagnosis of arthritis.  Moreover, during the May 
2000 VA examination, the veteran was found to have 
osteoarthritis of the right hand, but not rheumatoid 
arthritis.  

Having established that the veteran's current hypertension, 
anemia and arthritis were initially diagnosed many years 
after service, service connection may be warranted when all 
the evidence establishes that that the disabilities were 
incurred in service.  See 38 C.F.R. § 3.303(d).  In this 
regard, despite a February 2001 statement from Olpolicarpio 
F. Enriquez, M.D. certifying that the veteran's diagnoses of 
hypertension, anemia and arthritis are related to his "WW II 
traumatic experiences", the Board affords greater weight to 
the opinion of the February 2003 VA examiner who determined 
that these disabilities are not related to the veteran's 
service.  Unlike Dr. Enriquez, the VA examiner thoroughly 
reviewed the veteran's claims file and medical history and 
based his opinion on the veteran's period of recognized 
service.  On the other hand, there is no indication that Dr. 
Enriquez reviewed any of the veteran's medical records and it 
appears that he based his opinion on the veteran's purported 
history of injury; a history that includes his purported POW 
experience in 1942.  As previously stated, VA does not 
recognize the veteran as having POW status.  For these 
reasons, the Board has afforded greater weight to the VA 
examiner's February 2003 opinion negating a nexus between the 
veteran's hypertension, anemia and arthritis and his 
recognized period of service.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The veteran's own statements as to a nexus between his 
current hypertension, anemia and arthritis and service have 
been considered; however, as layperson, he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology for these disabilities.  Matters 
such as this require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Inasmuch as the weight of medical evidence militates against 
a link between the veteran's hypertension, anemia or 
arthritis and service, his claim for service connection for 
these disabilities must be denied.  38 C.F.R. § 3.303.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b). 

Dizziness and Generalized Weakness

Congress has specifically limited entitlement to service-
connection for instances in which disease or injury have 
resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
2002).  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Unlike the service connection claims above for hypertension, 
anemia and arthritis, which have been established through 
medical means as being current disabilities, but not related 
to the veteran's recognized period of service, the medical 
evidence does not establish that the claims for "dizziness" 
and "generalized weakness" are disabilities for which 
service connection may be granted.  In Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) the Court of Appeals for 
Veterans Claims (CAVC) held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Similarly, in this case, 
the veteran's dizziness is not a recognized diagnosis.  In 
fact, it has been noted by the February 2003 VA examiner to 
be the result of the veteran's nonservice-connected 
hypertension.  The veteran's generalized weakness is also not 
a recognized diagnosis.  Additionally, this symptom has not 
been attributed to any service-connected disability.  

In sum, the medical evidence does not establish that the 
veteran's complaints of "dizziness" and "generalized 
weakness" are diagnoses unto themselves, or that such 
complaints are manifestations of any underlying service-
connected disability.  Accordingly, the veteran's claims for 
service connection for dizziness and generalized weakness 
must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A § 5107(b). 

Residuals of Malaria and a Kidney Disability

The medical evidence in this case does not establish that the 
veteran currently has residuals of malaria or a kidney 
disability.  In regard to malaria, the veteran asserts that 
he developed this disability while being held by the Japanese 
as a prisoner of war in 1942.  Notwithstanding the fact that 
this is not a recognized period of service for VA benefit 
purposes, the medical evidence does not show that the veteran 
has any present residuals of malaria.  In this regard, the 
May 2000 fee basis examiner diagnosed the veteran as having 
malaria, in remission, and the February 2003 VA examiner, 
after reviewing the veteran's claims file in detail, stated 
that there was no evidence of malaria at the present time.  
Indeed, the veteran denied having any current malaria 
symptoms during the February 2003 VA examination.  Thus, 
although there are private medical records from Sixth Street 
Medical Clinic dated in 2003 reflecting a general diagnosis 
of "malaria since World War II", the Board finds this 
evidence to be outweighed by the comprehensive examination 
reports dated in August 2000 and February 2003 finding that 
the veteran has no residuals of such disability.    

As for a kidney disability, the May 2000 fee basis examiner 
stated that there was no diagnosis in regard to the kidney 
condition in light of the absence of records regarding the 
kidney ultrasound that the veteran underwent.  Subsequently, 
in February 2003, the VA examiner, after reviewing the 
veteran's claims file in detail, opined that there was no 
evidence of a kidney disability.  Furthermore, the examiner 
opined that it was as likely as not that the reasons for the 
veteran's urinary frequency were mild diabetes mellitus, and 
enlarged prostate, which could easily be diet controlled.  He 
went on to note that there was no evidence presented by the 
veteran or from the record or from examination that pointed 
to any history of kidney disease other than anecdotal.  When 
later asked by the RO to consider the ultrasound study 
showing left kidney parenchymal cysts, the examiner issued an 
addendum report in September 2003 stating that the etiology 
of such condition was unknown, but that no disability was 
associated with this finding.  

Inasmuch as there is no objective evidence that the veteran 
has malaria or a kidney disability, his claim for service 
connection for such disabilities must be denied.  See 
38 U.S.C.A. § 1110 (West 2002); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b). 


ORDER

The claim for service connection for arthritis is denied.

The claim for service connection for hypertension is denied.

The claim for service connection for anemia is denied.

The claim for service connection for dizziness is denied.

The claim for service connection for generalized weakness is 
denied.



The claim for service connection for residuals of malaria is 
denied.

The claim for service connection for a kidney disability is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


